Citation Nr: 9921127	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-05 253 A	)	DATE
	)
	)


THE ISSUE

Whether a March 24, 1998, Board decision which denied entitlement 
to service connection for residuals of a Dupuytren's contracture 
of the left hand was clearly and unmistakably erroneous.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The claimant served on active duty from December 7, 1990, to 
January 31, 1991.

This motion arises before the Board of Veterans' Appeals (Board) 
from a March 24, 1998, Board decision which denied entitlement to 
service connection for residuals of a Dupuytren's contracture of 
the left hand.


FINDINGS OF FACT

1.  The March 24, 1998, Board decision which denied entitlement 
to service connection for residuals of a Dupuytren's contracture 
of the left hand was a tenable decision based on the evidence 
then of record and considering the applicable law and regulations 
in effect at the time of the decision.

2.  The March 24, 1998, Board decision does not contain error 
which compels a materially different conclusion.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in effect 
on March 24, 1998, would compel the grant of the claimant's claim 
of entitlement to service connection for residuals of a 
Dupuytren's contracture of the left hand, and the March 24, 1998, 
Board decision is not otherwise clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400-20.1411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that a March 24, 1998, Board decision which 
denied entitlement to service connection for residuals of a 
Dupuytren's contracture of the left hand was clearly and 
unmistakably erroneous.  After a review of the record, the Board 
finds that the claimant's contentions are not supported by the 
evidence, and his motion is denied.

The regulations provide that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (1998).  In general, 
review for clear and unmistakable error must be based on the 
record and the law that existed when the decision was made.  38 
C.F.R. § 20.1403(b) (1998).  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (1998).  
Examples of situations that are not clear and unmistakable error 
include:  (1) Changed Diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board decision; 
(2) Duty to Assist.  The Secretary's failure to fulfill the duty 
to assist; or (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1998).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e) (1998).

In this motion, the claimant challenges a March 24, 1998, Board 
decision.  That decision found that the evidence of record 
clearly showed that Dupuytren's contracture existed prior to the 
appellant's entrance into service.  That Board decision also 
found that the Dupuytren's contracture manifestations noted in 
the service records represented characteristic manifestations of 
the preservice disability, and represented the natural progress 
of the preservice condition.

The Board notes that service connection may be established for a 
disease or injury incurred in or aggravated by active duty 
service or active duty for training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1997).  The 
Board further notes that a claimant who served during a period of 
war or during peacetime after December 31, 1946, is presumed to 
be in sound condition except for those defects noted when he is 
examined and accepted for service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1997).  The Board also notes that the presumption 
attaches only where there has been an entrance examination in 
which the disability later complained of was not detected.  Bagby 
v. Derwinski, 1 Vet. App. 225 (1991).  The claimant here entered 
active duty on December 7, 1990, and did not have a entrance 
examination for that period of duty, although he had service 
examinations prior to that date.

The March 24, 1998, Board decision noted that the claimant was 
entitled to the presumption of soundness, but rebutted the 
presumption of soundness by finding clear and unmistakable 
evidence that the condition preexisted the claimant's entry to 
service.

The evidence shows that the claimant was activated on December 7, 
1990.  He was sent to Camp Shelby "wounded" and reported that 
he could not straighten out his hand.  He was determined to be 
nondeployable and was subsequently separated from service as 
medically unfit for retention in March 1991.  An undated document 
provided evidence that the claimant was scheduled for surgery on 
his left hand at a private facility on December 7, 1990, while a 
December 3, 1990, private medical report noted a fairly prominent 
Dupuytren's fascial band and diagnosed a Dupuytren's contracture.  
The March 24, 1998, decision found that evidence constituted 
clear and unmistakable evidence that the Dupuytren's contracture 
preexsited the claimant's service.  The Board finds the finding 
that Dupuytren's contracture preexisted service is plausible as 
there was evidence of record, dated four days prior to the 
claimant's entrance to service, showing that the claimant was 
diagnosed with Dupuytren's contracture.

The medical evidence shows that the claimant's Dupuytren's 
contracture was surgically corrected in March 1991.  A May 1991 
private physician's note indicated that the claimant could flex 
his fingers within a quarter of an inch of the palm and still had 
some limitation of extension.  He was advised to resume working 
and to exercise the hand.

The statutes and regulations provide for a presumption of 
aggravation where a preexisting injury or disease has an increase 
in disability during active service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and convincing evidence is 
required to rebut the presumption of aggravation in service where 
a preexisting disability underwent an increase in severity during 
wartime service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1997).  The Board notes that the determination of 
whether the preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283 (1994).

A December 1990 service medical record characterized the 
preexisting Dupuytren's contracture as "rapidly progressive."  
The Board remanded the claimant's appeal in January 1997 for an 
examination to determine whether any increase in severity of the 
claimant's Dupuytren's contracture could be seen as the natural 
progress of the condition or as aggravation of the condition.  A 
January 1997 VA examination diagnosed status post release 
Dupuytren's contracture of the left ring finger.  The examiner 
stated that since the claimant had undergone surgery, it was 
impossible to compare his status at the time of the examination 
with his status in service.  The examiner noted that the disease 
naturally progressed until that progress was interrupted by 
surgery.  The examiner further opined that any progress of the 
disease experienced during service would be expected considering 
the natural course of the disease.

The March 24, 1998, decision found that clear and convincing 
evidence showed that any increase in severity of the claimant's 
Dupuytren's contracture during his service was the natural 
progress of the disease, and thus did not constitute aggravation.  
That decision also found no competent evidence that there was any 
increase in severity of the Dupuytren's contracture during active 
duty which was not shown to be natural progress of the disease.  
The Board finds that interpretation of the evidence to be 
plausible.

The Board finds that the March 24, 1998, decision was plausible 
and tenable.  The decision does not demonstrate any error of fact 
or law which would compel a materially different conclusion.  The 
March 24, 1998, decision found clear and unmistakable evidence 
that the claimant's Dupuytren's contracture preexisted service, 
in a private medical record dated four days prior to his entry to 
service.  That finding is plausible.  The Board found clear and 
convincing evidence that any increase in severity of the 
Dupuytren's contracture during service was the natural progress 
of the disease, based upon the January 1997 VA examination 
opinion to that effect.  That finding is also plausible.  With 
those findings, entitlement to service connection for Dupuytren's 
contracture was denied.  While the evidence could have been 
interpreted differently, the Board finds that the interpretation 
applied by the March 24, 1998, decision is not clearly and 
unmistakably erroneous such that a materially different 
conclusion is compelled by the law or evidence.  The claimant's 
motion consists merely of a disagreement in the way the evidence 
was weighed.  Such a disagreement may not constitute clear and 
unmistakable error.  As the findings of fact of the March 24, 
1998, decision were plausible, and the application of the law and 
regulations in effect at the time the decision was made was 
tenable, the Board finds that decision does not demonstrate clear 
and unmistakable error.

Accordingly, the Board finds that neither the facts as known, nor 
the law or regulations in effect on March 24, 1998, would compel 
the grant of the claimant's claim of entitlement to service 
connection for residuals of a Dupuytren's contracture of the left 
hand, and the March 24, 1998, Board decision is not otherwise 
clearly and unmistakably erroneous.  Therefore, the claimant's 
motion is denied.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400-20.1411 (1998).






	(CONTINUED ON NEXT PAGE)



ORDER

The claimant's motion that a March 24, 1998, Board decision which 
denied entitlement to service connection for residuals of a 
Dupuytren's contracture of the left hand was clearly and 
unmistakably erroneous is denied.




		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


